DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10-27-21.
In light of the current state of claim 1, the species restriction has been withdrawn.  Claim 6 has been examined.
Claim Objections
Claim 10 is objected to because of the following informalities:
With regards to claim 10, use of the term “the guide” can get confusing because there are two different guides.  It is recommended that phrase “a guide” in claim 1 and phrase “the guide” used thereafter have a word added so that it is clear which guide is being referenced.  For example, “a first guide” and “the first guide”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
With regards to claims 1, 2, and 7, the disclosure that the guide comprises an outer peripheral surface that opposes the inner side surfaces of the slot and comprises the first and second portions is unclear.  Using Figure 5, there is not a single peripheral surface as disclosed.  The periphery is defined by 2 curved surfaces and 2 flat surfaces and by even more surfaces in Figure 7 embodiment.  A single peripheral surface cannot comprise other surfaces as claimed in claims 2 and 7.  For example, a circle would have a single outer peripheral surface and could not be the shape shown in Figure 5.  The phrase “outer peripheral surface” should be replaced with “outer periphery” in the claims and throughout the specification.  The outer periphery of the guide can comprise additional surfaces.  
With regards to claim 1, the phrase “than a half of a distance between the inner sides of the slot” is unclear.  There is an infinite amount of distances that can be measured between the inner sides of the slot.  The distance should be disclosed as being measured perpendicular to the first and second directions.
With regards to claim 2, the phrase “the first portion is located within the first outer side surface” is unclear.  The phrase should be replaced with “the first outer side surface defines the first portion”.  
With regards to claim 3, what structure defines the circumferential direction?  Circumferential direction of what?

With regards to claim 7, the phrase “the second portion is located within the second outer side surface” is unclear.  The phrase should be replaced with “the second outer side surface defines the second portion”.
With regards to claim 9, the phrase “the other slot” should be replaced with “the another slot”.
With regards to claim 10, the phrase “the other guide” should be replaced with “the another guide”.
With regards to claim 12, as written, the first and second portions of the guide are not in contact with the third and fourth inner sides of the slot which is not supported.  There does not appear to be a time where the portions of the guide are not in contact with the third and fourth sides and the claim needs to acknowledge this structural relationship.  Claim 12 needs to include a statement similar to lines 14-16 of claim 1 disclosing the first portion is in contact with the third inner side surface of the slot and the second portion is in contact with the fourth inner side surface of the slot.
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art incorporates a guide with a curved first portion in contact .  
Wheeler et al. (6,415,515) discloses a structure 32 that can read on the guide of claim 1 however, structure 32 is in the shape of a circle.  The radii of each portion of the circle in contact with an inner side surfaces of the slot is exactly half the distance between the inner side surfaces of the slot and not greater than half the distance.  There is no reason/motivation to modify the shape of Wheeler et al. to meet the limitation of claim 1.  Kremslet et al. (6,467,990) discloses a guide 7 that has flat edges that mirror and engage the inner side surfaces of the slot.  There is no reason/motivation to curve these flat edges of Kremslet et al. to meet the limitations of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
04 January 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724